Citation Nr: 0505210	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-00 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1966 to April 
1969.  He had four months of prior unverified service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision by the RO in Pittsburgh, 
Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant maintains that his hearing loss was caused by 
noise exposure when he served in the artillery in Vietnam.  
His DD 214 shows that he was an artillery surveyor.  The 
veteran has reported receiving VA medical treatment at the 
Pittsburgh VA Medical Center (VAMC) on University Drive for 
bilateral hearing loss.  Records of such treatment are not on 
file, and must be obtained prior to Board review. 38 U.S.C.A. 
§ 5103A(b) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Additionally, the Board finds that a medical opinion is 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002). The RO should schedule the veteran for 
an examination by a specialist in ear disorders for a medical 
opinion as to the etiology of any current hearing loss.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO is requested to obtain the 
medical records pertaining to treatment 
for his hearing loss from the VA medical 
facility in Pittsburgh, Pennsylvania.

2.   The RO is requested to schedule the 
veteran for an examination by a 
specialist in ear disorders (MD), to 
determine the nature, severity, and 
etiology of any current hearing loss.  In 
addition to an audiological examination 
any other tests deemed necessary should 
be performed.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  

The examiner is requested to obtain a 
detailed history of in-service and post-
service noise exposure.  Following the 
examination, if hearing loss is 
diagnosed, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any current hearing 
loss is related to military service, to 
include the in service noise exposure.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

3.   Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for bilateral hearing 
loss.  

If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




